Name: Regulation (EEC) No 604/72 of the Commission of 24 March 1972 on applying Article 3 (5) (c) and (6) of Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 157 No L 72/18 Official Journal of the European Communities 25.3.72 REGULATION (EEC) No 604/72 OF THE COMMISSION of 24 March 1972 on applying Article 3 (5 ) (c) and (6) of Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES. importation being excluded from the normal price of the goods to be valued; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/681 of 27 June 1968 on the valuation of goods for customs purposes, and in particular Article 3 (5) (c) and (6) and Article 17 thereof; Whereas it is necessary to determine the procedure for applying paragraph 5 (c) of that Article, and also to give paragraph 6 an interpretation which will ensure uniform application of that provision within the Community ; Whereas it is desirable in the first instance , to fix the limit up to which the value of imported goods may be considered to be relatively low as compared with the value of the finished products ; whereas, according to available information the fixing of that limit at 25% should ensure that Article 3 (5 ) ( c) is satisfactorily applied ; Whereas it is necessary to ' determine, for the purpose of implementing paragraph 6 of that Article, the relationship between the value for customs purposes of the imported goods, excluding any factor relating to the right to use the foreign trade mark, and the value of operations carried out after importation; whereas for the purpose of implementing paragraphs 5 (c ) and 6 of that Article, it is necessary to define the constituent elements of the value of the operations carried out after importation; Whereas the provisions of this Regulation are in accordance with the Opinion of the Customs Valuation Committee ; Whereas, when goods are imported for sale, other disposal or use, after further manufacture, under a foreign trade mark, the value of the right to use the trade mark shall be wholly included in the normal price of the goods to be valued in the cases referred to in Article 3 (4) of Council Regulation (EEC) No 803/68 ; whereas, on the other hand, the value shall be wholly excluded from that price in the cases referred to in paragraph 5 of that Article ; whereas part of this value shall be included in that price in the cases referred to in paragraph 6 of the Article ; Whereas, in accordance with paragraph 5 ( c) of that Article, the value of the right to use a foreign trade mark shall not be included in the normal price of the goods to be valued where the provisions of paragraph 4 (a) do not apply and where, in accordance with the procedure laid down in Article 17 of that Regulation, criteria are established for goods whose value is relatively low as compared with the value of the finished product ; Whereas paragraph 6 of the abovementioned Article 3 provides for an apportionment of the value of the right to use a foreign trade mark when the provisions of paragraphs 4 and 5 do not apply, -the part of such value attributable to further manufacture after HAS ADOPTED THIS REGULATION: Article 1 For the purpose of implementing Article 3 (5 ) ( c) of Regulation (EEC) No 803/68, the value of the right to use a foreign trade mark shall be wholly excluded from the normal price of the goods to be valued where the value for customs purposes of the1 OJ No L 148, 28.6.1968, p . 6 . 158 Official Journal of the European Communities Article 3imported goods, excluding any factor relating to the right to use the trade mark, does not exceed 25% of the total production cost of the finished products . Article 2 For the purpose of implementing Article 3 (6 ) of Regulation (EEC) No 803/68, the part of the value of the right to use the trade mark to be included in the normal price of the goods to be valued shall be determined on the basis of a proportional apportionment as between the value for customs purposes of the imported goods, excluding any factor relating to the right to use the trade mark, and the value of the operations carried out after importation . The total production cost of the finished products, within the meaning of Article 1 , shall be equal to the value for customs purposes of the imported goods, excluding any factor relating to the right to use the trade mark, plus the value of the operations carried out after importation. The constituent elements of the value of the operations carried out after importation are set out in the Annex to this Regulation . Article 4 This Regulation shall enter into force oh 1 May 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States . ' ' - " Done at Brussels, 24 March 1972. For the Commission The President S. L. MANSHOLT ANNEX Constituent elements of the .value of operations carried out after importation The constituent elements of the value of operations carried out after importation are as follows : 1 . The costs of the goods, other than those to be valued, used in the further ' manufacture. These costs include in particular : ( a) the cost of materials used in the manufacture of the finished product, including the cost of transport, insurance, analysis, stocking or storage relating thereto, but excluding consumer taxes or other similar charges relating directly to these materials ; (b) the cost of ancillary materials used at the time of manufacture ; (c) the cost of the usual type of immediate packaging of the finished product . 2 . Manufacturing costs related to further manufacture. These costs include in particular : ( a) the cost of labour, namely wages and salaries, including bonuses and benefits in kind; (b) social security contributions ; (c) insurance premiums; . (d) rent for industrial premises and plant ; - (e) the amortization of industrial premises and plant; (f) expenditure on development, tests and research; (g) royalty payments in respect of patent rights and licences. 3 . Profit on the operations carried out after importation . Official Journal of the European Communities 159 27.3.72 Official Journal of the European Communities No L 74/ 1 CONTENTS Article Page TITLE I. General provisions 1 4 160 161 163 TITLE II . Implementation of the general provisions of the Regulation 5 10 TITLE III . Implementation of the provisions of the Regulation for determining the legislation applicable 11 14 TITLE IV. Implementation of the provisions of the Regulation dealing with the different categories of benefits Chapter 1 : General rules for the aggregation of insurance periods .... 15 Chapter 2 : Sickness and maternity 16 34 Chapter 3 : Invalidity, old age and death (pensions) 35 59 Chapter 4 : Accidents at work and occupational diseases 60 77 Chapter 5 : Death grants 78 79 Chapter 6 : Unemployment benefits 80-84 Chapter 7 : Family benefits and family allowances 85 89 Chapter 8 : Benefits for dependent children of pensioners and for orphans 90 92 TITLE V. Financial provisions 93 107 TITLE VI. Miscellaneous provisions 108 117 165 166 173 180 186 187 189 191 191 196 198 200 200 211 218 221 224 225 225 225 227 TITLE VII. Transitional and final provisions 118 122 ANNEX 1 Competent authorities ANNEX 2 Competent institutions ANNEX 3 Institutions of the place of residence and institutions of the place of stay ANNEX 4 Liaison bodies ANNEX 5 Implementing provisions of bilateral conventions which remain in force . . ANNEX 6 Procedure for the payment of allowances ANNEX 7 Banks ANNEX 8 Grant of family benefits ANNEX 9 Calculation of the average annual cost of benefits in kind ANNEX 10 Institutions and bodies designated by the competent authorities